EXHIBIT 12.3 SIERRA PACIFIC POWER COMPANY RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Six Months Ended June 30, 2008 Year ended December 31, EARNINGS AS DEFINED: IncomeFrom Continuing Operations After Interest Charges $ Income Taxes IncomeFrom Continuing Operations Before Income Taxes Fixed Charges Capitalized Interest (allowance for borrowed funds used during construction) $ Total FIXED CHARGES AS DEFINED: $ Interest Expensed and Capitalized (1) - Total $ RATIO OF EARNINGS TO FIXED CHARGES Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized) and the portion of rental expense deemed attributable to interest.“Earnings” represents pre-tax income (or loss) from continuing operations before, solely with respect to the years ended December 31, 2006, 2005 and 2004,pre-tax preferred stock dividend requirement plus fixed charges (excluding capitalized interest).
